Dixon, C. J.
The writings indorsed on the certificates of sale, and signed by Denniston who was at the time clerk of the county board of supervisors, are but receipts for money, and as such, are subject to explanation by oral testimony, especially as to the purposes for which the money was received, which are not expressed in the receipts themselves. It appears by the receipts, that the money was received on account of the taxes, interest and costs mentioned in the certificates; but whether in redemption of the lands therein described, or as a consideration for the assignment of the certificates to Corn-stock, does not appear. The language of the receipts is not inconsistent with either supposition; but conceding that it tends to show a redemption rather than an assignment, and that the receipts were properly admitted in evidence for that purpose, still we think the oral testimony offered in explanation ought not to have been excluded. The rule which authorizes the introduction of such testimony in the case of re*354ceipts for money, to explain, modify or even to contradict them, is so familiar and of such frequent application in practice, that a mere allusion to it is deemed sufficient
The question whether the deed of December 21, 1865, executed to cure the defects of the former deed, is evidence of the assignment of the tax certificates on which it is founded, must, we think, be answered in the affirmative. This is a question between the county, the purchaser at the tax sales and first holder of the certificates, and the defendant, the grantee in the deed, who presented the certificates and received the deed as the assignee of them. It is a question whether any interest in the certificates passed to Comstock, and from him to the defendant, by virtue of the supposed assignment of the clerk, he having had no authority to make the same, so as to uphold the deed subsequently executed. The county is a party to the deed. It is one of the grantors named in it. The deed recites that the defendant was the assignee of Comstock, who was the assignee of the county. The county is concluded by this recital. If not a ratification of the previously unauthorized act of the clerk, it certainly enures to the benefit of the defendant by way of estoppel, and, so long as the county is concluded, it is not an objection of which the plaintiff can avail himself in this action.
In deciding these questions, we adhere, of course, to the principles heretofore established by the judgment of this court, namely that it is competent for the clerk of the board of supervisors, in cases like this, to execute and deliver new deeds, where those already executed are defective or void, and that the effect of every tax deed properly executed is to be determined by the law in force at the time of the sale.
By the Court. — -The judgment of the circuit court is reversed, and a new trial awarded.